


Exhibit 10.44

 

[g16902kti001.jpg]

 

March 9, 2007

 

Susan Marsch

[Address]

 

Dear Susan:

 

I am pleased to confirm UTStarcom’s job offer to you for the position of General
Counsel with a start date of April 2, 2007. This position reports directly to
Fran Barton, Chief Financial Officer.

 

The key elements of this employment offer are as follows:

 

Salary: Your gross annual salary is $300,000 USD. Paydays are on the 15th and
the last day of each month. Direct deposit is available.

 

Options: We will recommend to the Compensation Committee of our Board of
Directors, at its next meeting at which employee stock option grants are
considered for approval, that you be granted an option to purchase up to 125,000
shares of UTStarcom common stock at an exercise price equal to the fair market
value of UTStarcom common stock on the date of grant. One quarter (25%) of the
shares subject to the option will vest on the first anniversary of the date of
grant, and the remaining shares will vest in equal installments of 1/36th each
month thereafter, subject to your continuing to provide services to UTStarcom
(or one of its subsidiary companies) through each applicable vesting date.

 

Change in Control/Involuntary Termination: Upon your commencement of employment,
you will be offered a change in control agreement (which in the event of
involuntary termination following a change in control provides for one year
salary plus on target bonus, and 100% vesting of equity). In addition, you will
be offered an involuntary termination agreement, which provides for 6 months
severance pay.

 

Annual Bonus: You will be eligible for an on target annual bonus of 35% of your
annual based salary (pro-rated for 2007). Payment is based upon mutually agreed
performance objectives determined by you and your manager and company
performance.

 

Other Benefits: As a full-time regular employee you are eligible for employee
benefits under UTStarcom Benefit Programs. Please see attached Benefits Summary.

 

Please be prepared to provide proof of eligibility for employment in the United
States on your first day of work, in compliance with the Immigration Reform and
Control Act (Form I-9).

 

While we hope your employment relationship with UTStarcom will be both long and
mutually rewarding, please note that this offer letter, which supersedes any
other offers of employment, is not a promise of employment for any period of
time. You or UTStarcom may end your employment at any time, with or without
notice or cause. This offer of employment is contingent upon completion of a
criminal background check. UTStarcom reserves the right to withdraw its offer of
employment to you if the results of the criminal background check are not
satisfactory, in the sole judgment of UTStarcom.

 

As an employee of the Company, you will be expected to abide by Company
rules and regulations. You will be expected to sign and comply with an
agreement, which requires, among other provisions, the non-disclosure of
proprietary information.

 

--------------------------------------------------------------------------------


 

We are pleased that you have chosen to become part of the UTStarcom team, and
wish you the very best as you begin your employment with UTStarcom. If you have
any questions about UTStarcom benefit programs, please feel free to contact Wing
Cheung at 510-749-1580.

 

Please sign this letter to indicate your intent to accept the terms and
conditions of this offer, and please return the signed copy to my confidential
fax at (510) 747-0129, no later than March 7, 2007.

 

If you have any questions, please contact me directly at (510) 749-1577.

 

 

Sincerely,

 

 

Angela Garcia

Senior Recruiter

(510) 749-1577 direct

(510) 747-0129 fax

 

I accept the terms and conditions of this offer letter, and I understand that it
replaces those of any earlier offers of employment. I further understand that
this offer letter is not an employment contract, and that my employment with
UTStarcom is at will.

 

 

Signed:

   /s/ Susan Marsch

 

 

Employee Signature

 

 

 

 

Print Name:

Susan Marsch

 

 

 

 

Date:

March 11, 2007

 

 

--------------------------------------------------------------------------------
